DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on September 2, 2022 is acknowledged. Claim 9 is withdrawn from consideration.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies (JP 2015231946 filed on 11/27/2015, JP 2015233683 filed on 11/30/2015, and JP 2016131001 filed on 06/30/2016) have been received. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (15/357618 filed on 11/21/2016) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 October 2019 and 28 May 2021 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
“a signal divider configured to divide a first corrected signal and a second corrected signal into a plurality of segments” (see claim 1);
“an influence degree calculator configured to calculate a value indicating a degree of a noise influence in each of the first corrected signal and the second corrected signal for each of the plurality of segments” (see claim 1);
“a peak time detector configured to detect, separately for each of the plurality of segments, a time of occurrence of a peak in one of the first corrected signal and the second corrected signal that has a smaller degree of the noise influence for each of the plurality of segments” (see claim 1);
“a first correction unit configured to reduce a noise component different from a component on a frequency of the pulse wave through the first correction, and to output the first corrected signal” (see claim 2);
“a second correction unit configured to calculate a difference between the first signal and the second signal to reduce an in-phase noise between the first signal and the second signal through the second correction, and to output the second corrected signal” (see claims 2, 3);
“a corrected signal selector configured to select the one of the first corrected signal and the second corrected signal that have been calculated by the influence degree calculator” (see claims 6, 7);
“an imaging device capturing the image data from the living body” (see claim 7)

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in applicant’s published specification (below) as performing the claimed function, and equivalents thereof:

[0044] The CPU 12 is a central processing unit that controls the entirety of the pulse wave measuring device 100 and that performs operations of the pulse wave measuring device 100. The CPU 12 reads out a program stored in the storage 13, and runs the program so as to detect the peak in each pulse of the pulse wave and the period between the peaks from the image that has been acquired by the imaging device 11.

[0158] In the present embodiment, the imaging device 11 may be a three-dimensional (3D) camera, for example. The imaging device 11 may include an infrared projector that irradiates an infrared light pattern for distance measurement and an infrared image sensor that receives an infrared reflection light from a target, so as to be capable of detecting the distance. In this case, the infrared light pattern that has been irradiated onto the living body 1 is analyzed, and a two-dimensional (2D) distance image can be acquired together with an RGB image.

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “a smaller degree of the noise influence for each of the plurality of segments” in line 12, which is indefinite as this amounts to relative terminology. What is a smaller degree of the noise influence? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a pulse wave measuring device. Thus, the claim is directed to a product, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...divide a first corrected signal and a second corrected signal into a plurality of segments, respectively, each of which corresponds to a cycle of a pulse wave of a living body, the first corrected signal and the second corrected signal being results obtained through a first correction and a second correction respectively using a first signal and a second signal that are extracted from image data and that change in association with the pulse wave; calculate a value indicating a degree of a noise influence in each of the first corrected signal and the second corrected signal for each of the plurality of segments; detect, separately for each of the plurality of segments, a time of occurrence of a peak in one of the first corrected signal and the second corrected signal that has a smaller degree of the noise influence for each of the plurality of segments.”

These limitations describe a mental process as the skilled artisan is capable of looking at image data and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a signal divider... an influence degree calculator.... and a peak time detector”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., mere data gathering steps necessary to perform the mental process.
Furthermore, the additional limitations do not add significantly more to the judicial exception as they are understood to amount to generically recited processing unit that is well-known in pulse monitoring art. 
Dependent claims 2-8 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-8 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US PG Pub. No. 2014/0288885 A1) in view of Pekonen (US PG Pub. No. 2015/0038853 A1).
With respect to claim 1, Morita teaches a pulse wave measuring device (see title, abstract) comprising: a signal divider (par.0015 “a division unit”) configured to divide a first corrected signal and a second corrected signal into a plurality of segments, respectively, each of which corresponds to a cycle of a pulse wave of a living body (par.0015); an influence degree calculator configured to calculate a value indicating a degree of a noise influence in each of the first corrected signal and the second corrected signal for each of the plurality of segments (par.0014 “determination unit that determines whether or not there is any noise exceeding a determined proportion in the first spectrum and the second spectrum based on the ratio estimated by the estimation unit and the standard value stored in the storage unit”); and a peak time detector configured to detect, separately for each of the plurality of segments, a time of occurrence of a peak in one of the first corrected signal and the second corrected signal that has a smaller degree of the noise influence for each of the plurality of segments (par.0116-0119).
However, Morita does not explicitly teach the first corrected signal and the second corrected signal being results obtained through a first correction and a second correction respectively using a first signal and a second signal that are extracted from image data and that change in association with the pulse wave.
Pekonen teaches the first corrected signal and the second corrected signal being results obtained through a first correction and a second correction respectively using a first signal and a second signal that are extracted from image data and that change in association with the pulse wave (see par.0069-72 “correction circuitry 704 may apply the sequence 610 of the optical signals 206 to the sequence of the heart pulses 600 in order to reduce motion artifacts from the sequence 600 of the heart pulses”).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Morita to incorporate correction circuitry in order to improve reliability of heart rate determination and reduce motion artifacts, as evidence by Pekonen (see par.0069).
	With respect to claim 2, Pekonen teaches a first correction unit configured to reduce a noise component different from a component on a frequency of the pulse wave through the first correction, and to output the first corrected signal; and a second correction unit configured to calculate a difference between the first signal and the second signal to reduce an in-phase noise between the first signal and the second signal through the second correction, and to output the second corrected signal (par.0069-72). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Morita to incorporate correction circuitry in order to improve reliability of heart rate determination and reduce motion artifacts, as evidence by Pekonen (see par.0069).
	With respect to claim 3, Pekonen teaches the second corrected signal is output from the second correction unit, when the first signal is input into the second correction unit (par.0069-72). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Morita to incorporate correction circuitry in order to improve reliability of heart rate determination and reduce motion artifacts, as evidence by Pekonen (see par.0069).
	With respect to claim 6, Pekonen teaches a corrected signal selector configured to select the one of the first corrected signal and the second corrected signal that have been calculated by the influence degree calculator, wherein the value indicating the degree of the noise influence indicates a degree of an in- phase noise influence, and includes a change amount in the second signal calculated from a maximum value and a minimum value of the second signal in each of the plurality of segments, and wherein the corrected signal selector selects the first corrected signal when the change amount is smaller than a threshold value, and selects the second corrected signal when the change amount is equal to or larger than the threshold value (par.0069-72). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Morita to incorporate correction circuitry in order to improve reliability of heart rate determination and reduce motion artifacts, as evidence by Pekonen (see par.0069).
	With respect to claim 7, Pekonen teaches a corrected signal selector configured to select the one of the first corrected signal and the second corrected signal that have been calculated by the influence degree calculator, wherein the value indicating the degree of the noise influence indicates a degree of an in- phase noise influence, and includes a change amount in a distance between the living body and an imaging device capturing the image data from the living body, and wherein the corrected signal selector selects the first corrected signal when the change amount is smaller than a threshold value, and selects the second corrected signal when the change amount is equal to or larger than the threshold value (par.0069-72). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Morita to incorporate correction circuitry in order to improve reliability of heart rate determination and reduce motion artifacts, as evidence by Pekonen (see par.0069).
	With respect to claim 8, Morita does not explicitly teach the first signal includes a first channel having a first light sensitivity in a G wavelength, and the second signal includes a second channel having a second light sensitivity in an R wavelength. However, such a modification would be obvious to PHOSITA as utilizing multiple wavelength channels is widely known in pulse oximetry. Examiner also cites additional references, not relied upon below, as further evidence.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morita and Pekonen, as applied to claim 1 above, in further view of Ali-Ali (US PG Pub. No. 2008/0091092 A1).
With respect to claims 4 and 5, Morita and Pekonen teach a pulse wave measuring device as established above.
However, Morita and Pekonen do no teach the limitations further recited in claims 4 and 5.
Regarding claim 4, Ali-Ali teaches the value indicating the degree of the noise influence is a distortion amount of each of the first corrected signal and the second corrected signal in each of the plurality of segments (see abstract; par.0049; see Fig. 5).
Regarding claim 5, Ali-Ali teaches the distortion amount is calculated in accordance with a ratio of a leading period to a trailing period, the leading period starting from a minimum value continuing to a maximum value, the trailing period starting from the maximum value continuing to a next minimum value, in each of the plurality of segments of each of the first corrected signal and the second corrected signal (see abstract; par.0049; see Fig. 5).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Morita and Pekonen to incorporate indication of distortion in the manner recited in order to indicate data integrity and corresponding confidence in the computed values of saturation and pulse rate, as evidence by Ali-Ali (See abstract).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Pub. No. 2015/0196239 A1
PG Pub. No. 2014/0200423 A1
PG Pub. No. 2011/0098582 A1
PG Pub. No. 2004/0034294 A1

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791